Exhibit 10.2

 

LOGO [g246958g04l25.jpg]   

555 Maryville University Drive, Suite 400

St. Louis, MO 63141

(314) 216-2600

November 21, 2011

[Employee Name]

Re: Change in Control Agreement – Effect of Salary Reduction

Dear _________:

For pay periods beginning on and after November 21, 2011, Huttig Building
Products, Inc. (“Huttig”) reduced your annual base salary by ten percent
(10%) in conjunction with Huttig’s salary reduction program for certain of its
employees, which program was instituted as part of Huttig’s cost containment
initiatives.

Notwithstanding this salary reduction, your base salary as in effect immediately
prior to the salary reduction (or such higher base salary as may be in effect
from time to time hereafter) shall be deemed to be your base salary for the
purposes of calculating any termination payment payable to you pursuant to
Paragraph 6(d)(i)(C) of the existing Change of Control Agreement between Huttig
and you (the “Change of Control Agreement”); that is, any such termination
payment shall be calculated without regard to the salary reduction.

Except as specifically modified by this letter agreement, all of the terms and
conditions of the Change in Control Agreement shall continue in full force and
effect. This letter agreement may be executed in counterparts, each of which
shall be deemed an original, but of which shall constitute one and the same
instrument.

Please acknowledge receipt of this letter agreement and acceptance of the terms
hereof by signing both copies of this letter agreement and returning one
fully-executed copy to Huttig to the attention of Mr. Jon Vrabely, President and
Chief Executive Officer.

 

 

Huttig Building Products, Inc.

By:____________________

Jon P. Vrabely

Title: President and CEO

ACKNOWLEDGED AND AGREED TO:

 

 

[Employee Name]